          Case 1:21-cr-10018-PBS Document 43 Filed 04/07/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                     )
UNITED STATES OF AMERICA                             )
                                                     )
               v.                                    )
                                                     )      Crim. No. 21-cr-10018-PBS
GANG CHEN                                            )
                                                     )
               Defendant.                            )
                                                     )


             INTERIM STATUS CONFERENCE – JOINT MEMORANDUM

       Pursuant to Local Rule of Criminal Procedure 116.5(b), the United States, by and through

its undersigned counsel, and defendant Gang Chen, by and through his undersigned counsel,

respectfully submit this joint memorandum.

       (1)     The status of automatic discovery and any pending discovery requests – The

government has produced, or made available to the defendant, all automatic discovery materials

currently known to it subject to amendment in light of the issues addressed in the Government’s

Assented-to Motion for a Pretrial Conference Pursuant to the Classified Information Procedures

Act (“CIPA”). See Docket No. 28. The Government has in its possession numerous electronic

devices and digital storage media seized pursuant to a search warrant on the day of the defendant’s

arrest. The Government continues to image and review these devices to determine which ones

contain discoverable materials. Devices found to contain discoverable materials will be produced

to the defense. Separately, the defense recently asked the government to produce images of all

seized electronic devices belonging to the defendant. The government intends to produce images

of such devices as the images become available (given the number of seized devices, not all have

been imaged), but in any event as quickly as possible. Otherwise, there are no pending discovery
          Case 1:21-cr-10018-PBS Document 43 Filed 04/07/21 Page 2 of 4




requests. On February 22, 2021, the government produced automatic discovery to the defendant

and has made several supplemental productions to the defendant since that time.

       (2)     The timing of any additional discovery to be produced – As noted above, the

government has already provided the defendant automatic discovery. The timing of the production

of any additional materials will depend on the District Court’s ruling on the government’s

filing/motion under CIPA, which it plans to file with the District Court on or about April 16, 2021,

and its review of the electronic devices seized on the day of the arrest. The government will

produce any materials required under Local Rule 116.2(b)(2) in accordance with that rule and

subject to the Court’s Order pursuant to Section 4 of CIPA.

       (3)     The timing of any additional discovery requests – In light of the government’s

upcoming CIPA filing/motion, and the fact that the government is continuing to review numerous

electronic devices seized from the defendant’s residence and workplace to determine if they

contain discoverable materials, the defendant requests until the next status conference to set a date

to file any discovery requests.

       (4)     Protective Orders – No protective orders have been entered in this case.

       (5)     Pretrial motions under Fed. R. Crim. P. 12(b) – The defendant requests an

opportunity to finish its review of discovery before a date is set for the filing of pre-trial motions

under Federal Rule of Criminal Procedure 12(b).

       (6)     Timing of expert disclosures – Should expert testimony prove necessary, the

government will provide expert discovery no later than 45 days before trial. Defendant will

provide reciprocal expert discovery no later than 30 days before trial.

       (7)     Defenses of Insanity, Public Authority, or Alibi – The defendant will file notice in

accordance with the schedule for pretrial motions, as required by Fed. R. Crim. P. 12.2-12.3.



                                                  2
           Case 1:21-cr-10018-PBS Document 43 Filed 04/07/21 Page 3 of 4




        (8)     Speedy Trial Act calculations – The 70-day period specified in 18 U.S.C. §

3161(c)(1) commenced on January 22, 2021, with the defendant’s arraignment. The Court has

ordered the period from January 22, 2021 until April 14, 2021 (the date of the next interim status

conference) to be excluded from the Speedy Trial clock pursuant to an assented-to government

motion to exclude time, which was filed in this matter. This time was excluded on the grounds

that the ends of justice outweighs the defendant’s and public’s interest in a speedy trial under 18

U.S.C. § 3161(h)(7)(A).

        (9)     Status of Plea Discussions and Trial – The parties are not currently engaged in plea

negotiations. In light of the government’s ongoing review of numerous electronic devices seized

from the defendant’s residence, the government is currently not in a position to estimate the length

or likelihood of a trial in this case.

        (10)    Timing of A Further Interim Status Conference. Because the discovery issues

regarding CIPA are still pending, the parties respectfully request that the April 14, 2021 interim

status conference be postponed until after the CIPA issues have been resolved. Specifically, the

parties request that the April 14, 2021 interim status conference be cancelled and a new interim

status conference set for May 26, 2021 and that the time be excluded under 18 U.S.C.

§ 3161(h)(7)(A).




                                                 3
         Case 1:21-cr-10018-PBS Document 43 Filed 04/07/21 Page 4 of 4




       Respectfully submitted,


       Nathaniel Mendell,                              Gang Chen,
       Acting United States Attorney                   Defendant


By:    /s/ Timothy H. Kistner                    By:   /s/ Robert A. Fisher
       B. Stephanie Siegmann                           Robert A. Fisher
       Jason A. Casey                                  Brian T. Kelly
       Timothy H. Kistner                              Counsel for Gang Chen
       Assistant U.S. Attorneys

       David C. Aaron
       Trial Attorney
       U.S. Department of Justice
       National Security Division
       Counterintelligence & Export Control Section


Date: April 7, 2021




                                             4
